353 S.W.3d 723 (2011)
STATE of Missouri, Respondent,
v.
Shannon J. ROLLINS, Appellant.
No. WD 73034.
Missouri Court of Appeals, Western District.
December 13, 2011.
Ruth B. Sanders, Appellate District Defender, Kansas City, MO, for Appellant.
Chris Koster, Attorney General, Daniel N. McPherson, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division Three: KAREN KING MITCHELL, Presiding Judge, and JAMES M. SMART, JR., and GARY D. WITT, Judges.

Order
PER CURIAM:
Shannon J. Rollins appeals the trial court's denial of his motion to suppress evidence seized during a search of his person. We affirm. Rule 30.25(b).